EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sunit Talapatra (Reg # 54,482) on 8/2/21.
The application has been amended as follows: 
Claims 13-15 (canceled) 














REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed July 30, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,899,894 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.  It should be noted that this terminal disclaimer filed due to a request of the Examiner to Applicant overcomes a potential obviousness-type double patenting rejection over the claims of US 10,899,894 B2 which is invoked or necessitated by Applicant’s claims amendments filed 04/27/21.

The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-12, 16-20, 22 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The method of Applicant’s claimed invention is different from the method of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. Specifically, Applicant’s method is drawn to a method of preparing a hydrogel product comprising crosslinked glycosaminoglycan molecules, the method comprising; (a) acylating crosslinked glvcosaminoglycans comprising residual amine groups to form acylated crosslinked glvcosaminoglycans; and wherein (i) the hydrogel product comprises the acylated crosslinked glycosaminoglycan, (ii) the crosslinked glycosaminoglycan comprises amide bonds between activated carboxyl groups of an activated glycosaminoglycan and 2’amino groups of an at least partially deacetylated glycosaminoglycan with a coupling agent and (iii) the residual amine groups are amino groups of the at least partially deacetylated glycosaminoglycan; 
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623